

Exhibit 10.17


Summary of Director Compensation


The Board of Directors (the "Board") of Black Box Corporation (the "Company"),
upon the recommendation of the Nominating & Governance Committee of the Board
(the "Governance Committee") on the advice of its compensation consultants as to
prevailing Board practices, are paid an annual retainer to $70,000, payable
quarterly.


The Chairpersons of each of the Audit Committee of the Board, Compensation
Committee of the Board and Governance Committee each receive an annual retainer
of $15,000, payable quarterly. The non-executive Chairperson of the Board
receives an annual retainer of $75,000, payable quarterly.


In recent years, each non-employee director also received an immediately-vested
restricted stock unit award with a value of approximately $100,000. Due to
Company performance and the limited number of shares available under the
Company’s incentive plan, this year each non-employee director received a stock
option grant for 30,000 shares vesting in one year and with an exercise price of
$2.85 per share. Such options had a Black Scholes value on grant of
approximately $46,000.


The Company maintains directors' and officers' liability insurance. Directors
also are reimbursed customary expenses for attending meetings of the board of
directors, board committees and stockholders.




